Citation Nr: 1612473	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left spontaneous pneumothorax, status post thoracotomy.

2.  Entitlement to an evaluation in excess of 10 percent for well-healed scars of the left chest wall.

3.  Entitlement to a compensable evaluation for well-healed scars of the left groin.

4.  Entitlement to a compensable evaluation for left inguinal hernia, postoperative.

5.  Entitlement to service connection for a nasal condition.



REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from October 1963 to October 1967.

This case comes before the Board of Veterans Appeals (Board) initially on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington.  Jurisdiction of the Veteran's claim has been transferred to the RO in St. Petersburg, Florida.  A June 2009 rating decision denied an increased evaluation for the Veteran's service-connected residuals of a left spontaneous pneumothorax.  A November 2011 rating decision denied the Veteran's claims of entitlement to an evaluation in excess of 10 percent for well-healed scars of the left chest wall; entitlement to a compensable evaluation for well-healed scars of the left groin; and entitlement to a compensable evaluation for left inguinal hernia.  A March 2015 rating decision denied the Veteran's claim of entitlement to service connection for a nasal condition.  The Veteran has perfected appeals of all of these issues and all five issues listed on the title page of this decision have been certified to the Board.  

The Veteran testified before the Board at a July 2012 hearing held via videoconference on the issue of entitlement to an increased rating for residuals of a left spontaneous pneumothorax.  A transcript of the hearing is of record.  This issue was previously remanded in a February 2013 Board decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, subsequent to the Board's February 2013 remand, the Veteran perfected appeals of issues numbered two through five.  In his respective VA Form 9s received in July 2015 and in February 2016, the Veteran requested Board video conference hearings.  In a letter dated in a February 2016 letter, the AOJ informed the Veteran and his attorney that his appeal had been certified to the Board and the Board would not only notify the Veteran upon receipt but would also advise him concerning his request for a hearing.  On remand, the AOJ should ensure that the Veteran is afforded a Board hearing. 

Also in February 2013, the Board remanded the increased rating lung issue for additional development to include a new VA examination and opinion as to the nature and severity of the Veteran's service-connected lung disability.  In April 2015, the Veteran underwent a VA respiratory examination.  However, the results of a pulmonary function test (PFT) were not included in the examination report.  On remand, that report should be obtained and associated with the Veteran's record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the PFT report from April 2015 and associate it with the VA claims file. 

2.  Schedule the Veteran for a video conference hearing before the Board.  Notify him of the date, time, and location of this hearing at his address of record.  Put a copy of this notification letter in the Veterans Benefits Management System (VBMS) e-folder.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




